Case 6:20-cr-00098-CEM-EJK Document 14 Filed 06/26/20 Page 1 of 2 PageID 32




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.                                                       Case No: 6:20-cr-98-Orl-41-EJK

  JOHN WESLEY MOBLEY, JR.,

         Defendant.
                                                      /

                      WAIVER OF PRESENCE AT ARRAIGNMENT

         Due to issues surrounding Covid-19, Counsel would not able to obtained a signed

  waiver prior to the July 1, 2020 arraignment. On June 26, 2020 Counsel reviewed the

  indictment with Mr. Mobley over the telephone.            Counsel explained the statutory

  maximum sentence, and the maximum term of supervised released.            Counsel explained

  to Mr. Mobley his right to be present for the arraignment and his trial rights.   Mr. Mobley

  agreed to waive his right to be present at the arraignment.   Mr. Mobley pleads not guilty.

         Respectfully submitted this 26th day of June 2020.

                                                 JAMES T. SKUTHAN
                                                 ACTING FEDERAL DEFENDER

                                                 /s/ Michael S. Ryan
                                                 Michael S. Ryan
                                                 Assistant Federal Defender
                                                 Arizona Bar No. 0018139
                                                 201 S. Orange Avenue, Suite 300
                                                 Orlando, FL 32801
                                                 Telephone: 407-648-6338
                                                 Fax: 407-648-6095
                                                 E-Mail: Michael_Ryan@fd.org
Case 6:20-cr-00098-CEM-EJK Document 14 Filed 06/26/20 Page 2 of 2 PageID 33




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that undersigned electronically filed the foregoing Waiver

  with the Clerk of Court (CM/ECF) by using the CM/ECF system which will send a notice

  of electronic filing to Sean Shecter, Assistant United States Attorney, this 26th day of June

  2020.


                                                /s/ Michael S. Ryan
                                                Attorney for Defendant




                                               2
